UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7546


ROBERT WILLIAMS,

                Plaintiff - Appellant,

          v.

CORIZON MEDICAL SERVICE, Al ET; MAJID ARNAOUT, Dr.; COLIN
OTTEY, Dr.; KATIE WINNER, PA; BILL BEIMMEN, Nurse; DAWN
HAWK, Nurse; CARLA BUCK, Nurse; A. JOUBERT, Dr.; GREG FLURY,
P.A.; NAA E. ODIFIE, R. Ph.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-02121-DKC)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Williams, Appellant Pro Se.       H. Kenneth Armstrong,
ARMSTRONG, DONAHUE, CEPPOS & VAUGHAN, CHTD, Rockville, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    Williams   appeals   the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have    reviewed       the   record    and   find   no    reversible       error.

Accordingly,      we    deny   Williams’     motions     for   appointment       of

counsel and affirm for the reasons stated by the district court.

Williams v. Corizon Med. Serv., No. 8:12-cv-02121-DKC (D. Md.

Aug. 26, 2013).          We dispense with oral argument because the

facts   and    legal    contentions    are   adequately    presented       in   the

materials     before    this   court   and   argument    would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                        2